 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Harold Lee High, Jr.,                             No. CV-17-00565-TUC-DCB
10                    Petitioner,                      ORDER
11   v.
12   Mark Napier, et al.,
13                    Respondents.
14
15            The Court denied Petitioner habeas relief and entered Judgment on May 2, 2019.
16   The Petitioner filed a Notice of Appeal on May 14, 2019. On May 28, 2019, the Ninth
17   Circuit Court of Appeals issued on Order directing this Court “to issue or decline to issue
18   a certificate of appealability in this appeal, which appears to arise under 28 U.S.C. 2254.”
19   (Doc. 48.) The Court treated the case as arising under 28 U.S.C. 2241 because the
20   Petitioner is out of custody and, instead, issued a certificate of appealability based on a
21   finding that any appeal would be taken in good faith. Correspondingly, the Court issues a
22   certificate of appealability, pursuant to Rule 11(a) of the Rules Governing Section 2254
23   Cases.
24            Accordingly,
25            IT IS ORDERED that issuance of a Certificate of Appealability and leave to
26   proceed in forma pauperis on appeal are GRANTED, based on the Court’s findings as
27   follow:
28            /////
 1         1.     The Petitioner has made a substantial showing of the denial of a
 2                constitutional right with respect to Claim 3: Double Jeopardy, and
 3         2.     The dismissal of Claims 1, 3 and 4 was justified by a plain procedural bar
 4                and jurists of reason would not find the procedural ruling debatable.
 5
           IT IS FURTHER ORDERED that the Clerk of Court shall forthwith notify the
 6
     parties of the entry of this Order regarding Certificate of Appealability and In Forma
 7
     Pauperis Status on Appeal.
 8
           IT IS FURTHER ORDERED that the Clerk of the Court shall send a copy of this
 9
     Order to the Ninth Circuit Court of Appeals.
10
11         Dated this 30th day of May, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
